 

Exhibit 10.1

 

NEITHER THIS NOTE NOR THE SECURITIES THAT MAY BE ISSUED BY THE COMPANY UPON
CONVERSION HEREOF (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION. NEITHER THE SECURITIES NOR ANY INTEREST OR
PARTICIPATION THEREIN MAY BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED:
(I) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE 1933 ACT, OR APPLICABLE STATE SECURITIES LAWS; OR (II) IN THE ABSENCE
OF AN OPINION OF COUNSEL, IN A FORM ACCEPTABLE TO THE ISSUER, THAT REGISTRATION
IS NOT REQUIRED UNDER THE 1933 ACT OR; (III) UNLESS SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO RULE 144 UNDER THE 1933 ACT.

 

12% CONVERTIBLE PROMISSORY NOTE

 

MATURITY DATE OF December 20, 2018 *THE “MATURITY DATE”

 

$50,000 December 20, 2017 *THE “ISSUANCE DATE”

 

FOR VALUE RECEIVED, Liberty Star Uranium & Metals Corp., a Nevada Corporation
(the “Company”) doing business in Tucson, AZ, hereby promises to pay to the
order of JSJ Investments Inc., an accredited investor and Texas Corporation, or
its assigns (the “Holder”), the principal amount of Fifty Thousand Dollars
($50,000) (“Note”), on demand of the Holder at any time on or after December 20,
2018 (the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of Twelve Percent (12%) per annum (the “Interest Rate”)
commencing on the date hereof (the “Issuance Date”).

 



1. Payments of Principal and Interest.





 

  a.   Pre-Payment and Payment of Principal and Interest. The Company may pay
this Note in full, together with any and all accrued and unpaid interest, plus
any applicable pre-payment premium set forth herein and subject to the terms of
this Section 1.a, at any time on or prior to the date which occurs 180 days
after the Issuance Date hereof (the “Prepayment Date”). In the event the Note is
not prepaid in full on or before the Prepayment Date, it shall be deemed a
“Pre-Payment Default” hereunder. Until the Ninetieth (90th) day after the
Issuance Date the Company may pay the principal at a cash redemption premium of
135%, in addition to outstanding interest, without the Holder’s consent; from
the 91st day to the One Hundred and Twentieth (120th) day after the Issuance
Date, the Company may pay the principal at a cash redemption premium of 140%, in
addition to outstanding interest, without the Holder’s consent; from the 121st
day to the Prepayment Date, the Company may pay the principal at a cash
redemption premium of 145%, in addition to outstanding interest, without the
Holder’s consent. After the Prepayment Date up to the Maturity Date this Note
shall have a cash redemption premium of 150% of the then outstanding principal
amount of the Note, plus accrued interest and Default Interest, if any, which
may only be paid by the Company upon Holder’s prior written consent. At any time
on or after the Maturity Date, the Company may repay the then     outstanding
principal plus accrued interest and Default Interest (defined below), if any, to
the Holder.         b.   Demand of Repayment. The principal and interest balance
of this Note shall be paid to the Holder hereof on demand by the Holder at any
time on or after the Maturity Date. The Default Amount (defined herein), if
applicable, shall be paid to Holder hereof on demand by the Holder at any time
such Default Amount becomes due and payable to Holder.         c.   Interest.
This Note shall bear interest (“Interest”) at the rate of Twelve Percent (12%)
per annum from the Issuance Date until the same is paid, or otherwise converted
in accordance with Section 2 below, in full and the Holder, at the Holder’s sole
discretion, may include any accrued but unpaid Interest in the Conversion
Amount. Interest shall commence accruing on the Issuance Date, shall be computed
on the basis of a 365-day year and the actual number of days elapsed and shall
accrue daily and, after the Maturity Date, compound quarterly. Upon an Event of
Default, as defined in Section 10 below, the Interest Rate shall increase to
Fifteen Percent (15 %) per annum for so long as the Event of Default is
continuing (“Default Interest”).         d.   General Payment Provisions. This
Note shall be paid in lawful money of the United States of America by check or
wire transfer to such account as the Holder may from time to time designate by
written notice to the Company in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a Business Day (as defined below), the same shall instead be
due on the next succeeding day which is a Business Day and, in the case of any
interest payment date which is not the date on which this Note is paid in full,
the extension of the due date thereof shall not be taken into account for
purposes of determining the amount of interest due on such date. For purposes of
this Note, “Business Day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the State of Texas are authorized or required
by law or executive order to remain closed.

 

1

 

 

2. Conversion of Note. At any time after the Pre-payment date, which is also the
Rule 144 restriction date of 180 days from date of execution of this note the
Conversion Amount (see Paragraph 2(a)(i)) of this Note shall be convertible into
shares of the Company’s common stock (the “Common Stock”) according to the terms
and conditions set forth in this Paragraph 2.           a. Certain Defined
Terms. For purposes of this Note, the following terms shall have the following
meanings:             i.   “Conversion Amount” means the sum of (a) the
principal amount of this Note to be converted with respect to which this
determination is being made, (b) Interest; and (c) Default Interest, if any, if
so included at the Holder’s sole discretion.             ii.   “Conversion
Price” means a 45% discount to the lowest VWAP (Volume Weighted Average Price)
during the previous twenty (20) trading days to the date of Conversion.        
    iii.   “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.            
iv.   “Shares” means the Shares of the Common Stock of the Company into which
any balance on this Note may be converted upon submission of a “Conversion
Notice” to the Company substantially in the form attached hereto as Exhibit 1.  
        b. Holder’s Conversion Rights. At any time after the180 day required by
the SEC,, the Holder shall be entitled to convert all of the outstanding and
unpaid principal and accrued interest of this Note into fully paid and non-
assessable shares of Common Stock in accordance with the stated Conversion
Price. The Holder shall not be entitled to convert on a Conversion Date that
amount of the Note in connection with that number of shares of Common Stock
which would be in excess of the sum of the number of shares of Common Stock
issuable upon the conversion of the Note with respect to which the determination
of this provision is being made on a Conversion Date, which would result in
beneficial ownership by the Holder and its affiliates of more than 4.99% of the
outstanding shares of Common Stock of the Company on such Conversion Date. For
the purposes of the provision to the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. Subject to
the foregoing, the Holder shall not be limited to aggregate conversions of 4.99%
(“Conversion Limitation 1”). The Holder shall have the authority to determine
whether the restriction contained in this Section 2(b) will limit any conversion
hereunder, and accordingly, the Holder may waive the conversion limitation
described in this Section 2(b), in whole or in part, upon and effective after 61
days prior written notice to the Company to increase or decrease such percentage
to any other amount as determined by Holder in its sole discretion up to 9.99%.
(“Conversion Limitation 2”).           c.   Fractional Shares. The Company shall
not issue any fraction of a share of Common Stock upon any conversion; if such
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share except in the event that rounding up would violate the
conversion limitation set forth in section 2(b) above.           d.   Conversion
Amount. The Conversion Amount shall be converted pursuant to Rule 144(b)(1)(ii)
and Rule 144(d)(1)(ii) as promulgated by the Securities and Exchange Commission
under the Securities Act of 1933, as amended, into unrestricted shares at the
Conversion Price.           e.   Mechanics of Conversion. The conversion of this
Note shall be conducted in the following manner:             i.   Holder’s
Conversion Requirements. To convert this Note into shares of Common Stock on any
date set forth in the Conversion Notice by the Holder (the “Conversion Date”),
the Holder shall transmit by email, facsimile or otherwise deliver, for receipt
on or prior to 11:59 p.m., Eastern Time, on such date or on the next business
day, a copy of a fully executed notice of conversion in the form attached hereto
as Exhibit 1 to the Company.             ii.   Company’s Response. Upon receipt
by the Company of a copy of a Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, send, via email, facsimile or overnight courier, a
confirmation of receipt of such Conversion Notice to such Holder indicating that
the Company will process such Conversion Notice in accordance with the terms
herein. Within two (2) Business Days after the date the Conversion Notice is
delivered, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, it shall, within two (2) Business
Days after the date the Conversion Notice was delivered, have surrendered to an
overnight courier for delivery the next day to the address as specified in the
Conversion Notice, a certificate, registered in the name of the Holder, for the
number of shares of Common Stock to which the Holder shall be entitled.        
    iii.   Record Holder. The person or persons entitled to receive the shares
of Common Stock issuable upon a conversion of this Note shall be treated for all
purposes as the record holder or holders of such shares of Common Stock on the
Conversion Date.

 

2

 

 

  iv.  Timely Response by Company. Upon receipt by Company of a Conversion
Notice, Company shall respond within one business day to Holder confirming the
details of the Conversion, and provide within two business days the Shares
requested in the Conversion Notice.         v. Liquidated Damages for Delinquent
Response. If the Company fails to deliver for whatever reason (including any
neglect or failure by, e.g., the Company, its counsel or the transfer agent) to
Holder the Shares as requested in a Conversion Notice within five (5)) business
days of the Conversion Date, the Company shall be deemed in “Default of
Conversion.” Beginning on thefifth (5th)) business day after the date of the
Conversion Notice, after the Company is deemed in Default of Conversion, there
shall accrue liquidated damages (the “Conversion Damages”) of $2,000 per day for
each day after the Fourth business day until delivery of the Shares is made, and
such penalty will be added to the Note being converted (under the Company’s and
Holder’s expectation and understanding that any penalty amounts will tack back
to the Issuance Date of the Note). The Parties agree that, at the time of
drafting of this Note, the Holder’s damages as to the delinquent response are
incapable or difficult to estimate and that the liquidated damages called for is
a reasonable forecast of just compensation.         vi.  Liquidated Damages for
Inability to Issue Shares. If the Company fails to deliver Shares requested by a
Conversion Notice due to an exhaustion of authorized and issuable common stock
such that the Company must increase the number of shares of authorized Common
Stock before the Shares requested may be issued to the Holder, the discount set
forth in the Conversion Price will be increased by 5 percentage points (i.e.
from 40% to 45%) for the Conversion Notice in question and all future Conversion
Notices until the outstanding principal and interest of the Note is converted or
paid in full. These liquidated damages shall not render the penalties prescribed
by Paragraph 2(e)(v) void, and shall be applied in conjunction with Paragraph
2(e)(v) unless otherwise agreed to in writing by the Holder. The Parties agree
that, at the time of drafting of this Note, the Holder’s damages as to the
inability to issue shares are incapable or difficult to estimate and that the
liquidated damages called for is a reasonable forecast of just compensation.    
    vii. Rescindment of Conversion Notice. If: (i) the Company fails to respond
to Holder within Two business days from the date of delivery of a Conversion
Notice confirming the details of the Conversion, (ii) the Company fails to
provide the Shares requested in the Conversion Notice within three business days
from the date of the delivery of the Conversion Notice, (iii) the Holder is
unable to procure a legal opinion required to have the Shares issued
unrestricted and/or deposited to sell for any reason related to the Company’s
standing with the SEC or FINRA, or any action or inaction by the Company, (iv)
the Holder is unable to deposit the Shares requested in the Conversion Notice
for any reason related to the Company’s standing with the SEC or FINRA, or any
action or inaction by the Company, (v) if the Holder is informed that the
Company does not have the authorized and issuable Shares available to satisfy
the Conversion, or (vi) if OTC Markets changes the Company’s designation to
‘Limited Information’ (Yield), ‘No Information’ (Stop Sign), ‘Caveat Emptor’
(Skull and Crossbones), or ‘OTC’, ‘Other OTC’ or ‘Grey Market’ (Exclamation Mark
Sign) on the day of or any day after the date of the Conversion Notice, the
Holder maintains the option and sole discretion to rescind the Conversion Notice
(“Rescindment”) by delivering a notice of rescindment to the Company in the same
manner that a Conversion Notice is required to be delivered to the Company
pursuant to the terms of this Note.         viii. Transfer Agent Fees and Legal
Fees. The issuance of the certificates shall be without charge or expense to the
Holder. The Company shall pay any and all Transfer Agent fees, legal fees, and
advisory fees required for execution of this Note and processing of any Notice
of Conversion, including but not limited to the cost of obtaining a legal
opinion with regard to the Conversion. The Holder will deduct $2,000 from the
principal payment of the Note solely to cover the cost of obtaining any and all
legal opinions required to obtain the Shares requested in any given Conversion
Notice. These fees do not make provision for or suffice to defray any legal fees
incurred in collection or enforcement of the Note as described in Paragraph 13.
        ix. Conversion Right Unconditional. If the Holder shall provide a Notice
of Conversion as provided herein, the Company’s obligations to deliver Common
Stock shall be absolute and unconditional, irrespective of any claim of setoff,
counterclaim, recoupment, or alleged breach by the Holder of any obligation to
the Company.

 

3

 

 

[image_001.jpg] 

 

3.

Other Rights of Holder: Reorganization, Reclassification, Consolidation, Merger
or Sale. Any recapitalization, reorganization, reclassification, consolidation,
merger, sale of all or substantially all of the Company’s assets to another
Person or other transaction which is effected in such a way that holders of
Common Stock are entitled to receive (either directly or upon subsequent
liquidation) stock, securities, cash or other assets with respect to or in
exchange for Common Stock is referred to herein as “Organic Change.” Prior to
the consummation of any (i) Organic Change or (ii) other Organic Change
following which the Company is not a surviving entity, the Company will secure
from the Person purchasing such assets or the successor resulting from such
Organic Change (in each case, the “Acquiring Entity”) a written agreement (in
form and substance reasonably satisfactory to the Holder) to deliver to Holder
in exchange for this Note, a security of the Acquiring Entity evidenced by a
written instrument substantially similar in form and substance to this Note, and
reasonably satisfactory to the Holder. Prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance reasonably satisfactory to the Holder) to ensure that the Holder will
thereafter have the right to acquire and receive in lieu of or in addition to
(as the case may be) the shares of Common Stock immediately theretofore
acquirable and receivable upon the conversion of the Note, such shares of stock,
securities, cash or other assets that would have been issued or payable in such
Organic Change with respect to or in exchange for the number of shares of Common
Stock which would have been acquirable and receivable upon the conversion of the
Note as of the date of such Organic Change (without taking into account any
limitations or restrictions on the convertibility of the Note set forth in
Section 2(b) or otherwise). All provisions of this Note must be included to the
satisfaction of Holder in any new Note created pursuant to this section.

 

4.   Representations and Warranties of the Company. In connection with the
transactions provided for herein, the Company hereby represents and warrants to
the Holder the following:         a.   Organization, Good Standing and
Qualification. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the state of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.         b.  
Authorization. All corporate action has been taken on the part of the Company,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement. The Company has taken all corporate
action required to make all of the obligations of the Company reflected in the
provisions of this Agreement, valid and enforceable obligations. The shares of
capital stock issuable upon conversion of the Note have been authorized or will
be authorized prior to the issuance of such shares.         c.   Fiduciary
Obligations. The Company hereby represents that it intends to use the proceeds
of the Note primarily for the operations of its business and not for any
personal, family, or household purpose. The Company hereby represents that its
board of directors, in the exercise of its fiduciary duty, has approved the
execution of this Agreement based upon a reasonable belief that the proceeds of
the Note provided for herein is appropriate for the Company after reasonable
inquiry concerning its financial objectives and financial situation.         d.
  Exclusivity. Upon the funding of this Convertible Note, the Company shall not
sell convertible debt to any other third party for 30 days thereafter.        
e.   Data Request Form. The Company hereby represents and warrants to Holder
that all of the information furnished to Holder pursuant to the data request
form (“DRF”) dated December 20, 2017 is true and correct in all material
respects as of the date hereof.

 

5. Reservation of Shares. The Company shall at all times, so long as any
principal amount of the Note is outstanding, reserve and keep available out of
its authorized and unissued shares of Common Stock, solely for the purpose of
effecting the conversion of the Note, 5.5 times the number of shares of Common
Stock as shall at all times be sufficient to effect the conversion of all of the
principal amount, plus Interest and Default Interest, if any, of the Note then
outstanding (“Share Reserve”), unless the Holder stipulates otherwise in the
“Irrevocable Letter of Instructions to the Transfer Agent.” So long as this Note
is outstanding, upon written request of the Holder or via telephonic
communication, the Company’s Transfer Agent shall furnish to the Holder the
then-current number of common shares issued and outstanding, the then-current
number of common shares authorized, the then-current number of unrestricted
shares, and the then-current number of shares reserved for third parties.     6.
Voting Rights. The Holder of this Note shall have no voting rights as a note
holder, except as required by law, however, upon the conversion of any portion
of this Note into Common Stock, Holder shall have the same voting rights as all
other Common Stock holders with respect to such shares of Common Stock then
owned by Holder.

 

4

 

 

[image_001.jpg] 

 

7.   Reissuance of Note. In the event of a conversion or redemption pursuant to
this Note of less than all of the Conversion Amount represented by this Note,
the Company shall promptly cause to be issued and delivered to the Holder, upon
tender by the Holder of the Note converted or redeemed, a new note of like tenor
representing the remaining principal amount of this Note which has not been so
converted or redeemed and which is in substantially the same form as this Note,
as set forth above.     8.   Default and Remedies.

 

  a.   Event of Default. For purposes of this Note, an “Event of Default” shall
occur upon:             i. the Company’s default in the payment of the
outstanding principal, Interest or Default Interest of this Note when due,
whether at Maturity, acceleration or otherwise;             ii. the occurrence
of a Default of Conversion as set forth in Section 2(e)(v);             iii. the
failure by the Company for ten (10) days after notice to it to comply with any
material provision of this Note not included in this Section 10(a);            
iv.  the Company’s Purposeful breach of any covenants, warranties, or
representations made by the Company herein;             v.  any of the
information in the DRF is false or misleading in any material respect;          
  vi.  the cessation of operations of the Company or a material subsidiary;    
        vii.  the Company pursuant to or within the meaning of any Bankruptcy
Law; (a) commences a voluntary case; (b) consents to the entry of an order for
relief against it in an involuntary case; (c) consents to the appointment of a
Custodian of it or for all or substantially all of its property; (d) makes a
general assignment for the benefit of its creditors; or (e) admits in writing
that it is generally unable to pay its debts as the same become due;            
viii. court of competent jurisdiction entering an order or decree under any
Bankruptcy Law that: (a) is for relief against the Company in an involuntary
case; (b) appoints a Custodian of the Company or for all or substantially all of
its property; or (c) orders the liquidation of the Company or any subsidiary,
and the order or decree remains unstayed and in effect for thirty (30) days;    
        ix. the Company files a Form 15 with the SEC;             x. the
Company’s failure to timely file all reports required to be filed by it with the
Securities and Exchange Commission;             xi. the Company’s failure to
timely file all reports required to be filed by it with OTC Markets to remain a
“Current Information” designated company;             xii. the Company’s Common
Stock is reported as “No Inside” by OTC Markets at any time while any principal,
Interest or Default Interest under the Note remains outstanding;            
xiii.  the Company’s failure to maintain the required Share Reserve pursuant to
the terms of the Irrevocable Letter of Instructions to the Transfer Agent;      
      xiv. the Company directs its transfer agent not to transfer, or delays,
impairs, or hinders its transfer agent in transferring or issuing
(electronically or in certificated form) any certificate for Shares of Common
Stock to be issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw and stop transfer
instructions) on any certificate for any Shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor its obligations pursuant to a Conversion Notice
submitted by the Holder) and any such failure shall continue uncured for three
(3) Business Days after the Conversion Notice has been delivered to the Company
by Holder;             xv.  the Company’s failure to remain current in its
billing obligations with its transfer agent and such delinquency causes the
transfer agent to refuse to issue Shares to Holder pursuant to a Conversion
Notice;             xvi.  the Company effectuates a reverse split of its Common
Stock and fails to provide twenty (20) days prior written notice to Holder of
its intention to do so; or             xvii.  OTC Markets changes the Company’s
designation to ‘No Information’ (Stop Sign), ‘Caveat Emptor’ (Skull and
Crossbones), Market’ (Exclamation Mark Sign).             xviii. “             
xix.

Altering the conversion terms of any notes that are currently outstanding. The
Term “Bankruptcy Law” means Title 11, U.S. Code, or any similar Federal or State
Law for the relief of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

 

 

5

 

 

[image_001.jpg] 

 

  b. Remedies. If an Event of Default occurs, the Holder may in its sole
discretion determine to request immediate repayment of all or any portion of the
Note that remains outstanding; at such time the Company will be required to pay
the Holder the Default Amount (defined herein) in cash. For purposes hereof, the
“Default Amount” shall mean: the product of (A) the then outstanding principal
amount of the Note, plus accrued Interest and Default Interest, divided by (B)
the Conversion Price as determined on the Issuance Date, multiplied by (C) the
highest price at which the Common Stock traded at any time between the Issuance
Date and the date of the Event of Default. If the Company fails to pay the
Default Amount within five (5) Business Days of written notice that such amount
is due and payable, then Holder shall have the right at any time, so long as the
Company remains in default (and so long and to the extent there are a sufficient
number of authorized but unissued shares), to require the Company, upon written
notice, to immediately issue, in lieu of the Default Amount, the number of
shares of Common Stock of the Company equal to the Default Amount divided by the
Conversion Price then in effect.

 

9.   Vote to Change the Terms of this Note. This Note and any provision hereof
may only be amended by an instrument in writing signed by the Company and the
Holder.     10.   Lost or Stolen Note. Upon receipt by the Company of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in a form reasonably acceptable to the
Company and, in the case of mutilation, upon surrender and cancellation of the
Note, the Company shall execute and deliver a new Note of like tenor and date
and in substantially the same form as this Note; provided, however, the Company
shall not be obligated to re-issue a Note if the Holder contemporaneously
requests the Company to convert such remaining principal amount, plus accrued
Interest and Default Interest, if any, into Common Stock.     11.   Payment of
Collection, Enforcement and Other Costs. If: (i) this Note is placed in the
hands of an attorney for collection or enforcement or is collected or enforced
through any legal proceeding; or (ii) an attorney is retained to represent the
Holder of this Note in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this Note,
then the Company shall pay to the Holder all reasonable attorneys’ fees, costs
and expenses incurred in connection therewith, in addition to all other amounts
due hereunder.     12.   Cancellation. After all principal, accrued Interest and
Default Interest, if any, at any time owed on this Note has been paid in full or
otherwise converted in full, this Note shall automatically be deemed canceled,
shall be surrendered to the Company for cancellation and shall not be reissued.
    13.   Waiver of Notice. To the extent permitted by law, the Company hereby
waives demand, notice, protest and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note.
    14.   Governing Law. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the laws of the State of
Texas, without giving effect to provisions thereof regarding conflict of laws.
Each party hereby irrevocably submits to the non-exclusive jurisdiction of the
state and federal courts sitting in Texas for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by sending, through certified mail or overnight courier, a copy
thereof to such party at the address for such notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. EACH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.     15.  Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), and
no remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).     16.   Specific Shall Not Limit General; Construction.
No specific provision contained in this Note shall limit or modify any more
general provision contained herein. This Note shall be deemed to be jointly
drafted by the Company and the Holder and shall not be construed against any
person as the drafter hereof.

 

6

 

 

[image_001.jpg] 

 

17.  Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude further exercise thereof or of any other right,
power or privilege.     18. Partial Payment. In the event of partial payment by
the Holder, the principal sum due to the Holder shall be prorated based on the
consideration actually paid by the Holder such that the Company is only required
to repay the amount funded and the Company is not required to repay any unfunded
portion of this Note, with the exception of any OID contemplated herein.     19.
Entire Agreement. This Agreement constitutes the full and entire understanding
and agreement between the parties with regard to the subjects herein. None of
the terms of this Agreement can be waived or modified, except by an express
agreement signed by all Parties hereto.     20. Additional Representations and
Warranties. The Company expressly acknowledges that the Holder, including but
not limited to its officer, directors, employees, agents, and affiliates, have
not made any representation or warranty to it outside the terms of this
Agreement. The Company further acknowledges that there have been no
representations or warranties about future financing or subsequent transactions
between the parties.     21. Notices. All notices and other communications given
or made to the Company pursuant hereto shall be in writing (including facsimile
or similar electronic transmissions) and shall be deemed effectively given: (i)
upon personal delivery, (ii) when sent by electronic mail or facsimile, as
deemed received by the close of business on the date sent, (iii) five (5) days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid or (iv) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery. All communications
shall be sent either by email, or fax, or to the email address or facsimile
number set forth on the signature page hereto. The physical address, email
address, and phone number provided on the signature page hereto shall be
considered valid pursuant to the above stipulations; should the Company’s
contact information change from that listed on the signature page, it is
incumbent on the Company to inform the Holder.     22. Severability. If one or
more provisions of this Agreement are held to be unenforceable under applicable
law, such provision shall be excluded from this Agreement and the rest of the
Agreement shall be enforceable in accordance with its terms.     23. Usury. If
it shall be found that any interest or other amount deemed interest due
hereunder violates the applicable law governing usury, the applicable rate of
interest due hereunder shall automatically be lowered to equal the maximum rate
of interest permitted under applicable law. The Company covenants (to the extent
that it may lawfully do so) that it will not seek to claim or take advantage of
any law that would prohibit or forgive the Company from paying all or a portion
of the principal, Interest or Default Interest on this Note.     24. Successors
and Assigns. This Agreement shall be binding upon all successors and assigns
hereto.

 

— SIGNATURE PAGE TO FOLLOW —

 

7

 

 

[image_001.jpg] 

 

IN WITNESS WHEREOF, the Company has caused this Note to be signed by its CEO, on
and as of the Issuance Date.

 

COMPANY: Liberty Star Uranium & Metals Corp.

 

Signature: /s/ James A. Briscoe   By: James A. Briscoe   Title:   CEO, CFO &
Chief Geologist   Address:   5610 E. Sutler Lane               Email:
JBriscoe@libertystaruranium.com   Phone: 520-907-9492  

 

LIBERTY STAR URANIUM & METALS CORP.

 

JSJ Investments Inc.       Signature:       /s/Sameer Hirji  

 

Sameer Hirji, President JSJ Investments Inc.

10830 North Central Expressway, Suite 152

Dallas TX 75231

888-503-2599

 

 

 

 

[image_001.jpg] 

 

Exhibit 1

Conversion Notice

 

Reference is made to the 12% Convertible Note issued by Liberty Star Uranium &
Metals Corp. (the “Note”), dated December 20, 2017 in the principal amount of
$50,000 with 12% interest. This note currently holds a principal balance of
$50,000. The features of conversion stipulate a Conversion Price equal to a 45%
discount to the lowest VWAP (Volume Weighted Average Price) during the previous
twenty (20) trading days to the date of Conversion.

 

In accordance with and pursuant to the Note, the undersigned hereby elects to
convert $ of the principal/interest balance of the Note, indicated below into
shares of Common Stock (the “Common Stock”), of the Company, by tendering the
Note specified as of the date specified below.

 

Date of Conversion: __________

 

Please confirm the following information:

Conversion Amount: $ ________________

Conversion Price: $______________(________% discount from $__________________ )

Number of Common Stock to be issued:
___________________________________________________________

Current Issued/Outstanding:
___________________________________________________________________

 

If the Issuer is DWAC eligible, please issue the Common Stock into which the
Note is being converted in the name of the Holder of the Note and transfer the
shares electronically to:

 

[BROKER INFORMATION]

 

Holder
Authorization: JSJ Investments Inc.   10830 North Central Expressway, Suite 152
  *Do not send certificates to this address Dallas, TX 75231   888-503-2599  
Tax ID: 20-2122354  

 

Sameer Hirji, President

 

[DATE]

 

[CONTINUED ON NEXT PAGE]

 

 

 

 

[image_001.jpg] 

 

PLEASE BE ADVISED, pursuant to Section 2(e)(ii) of the Note, “Upon receipt by
the Company of a copy of the Conversion Notice, the Company shall as soon as
practicable, but in no event later than one (1) Business Day after receipt of
such Conversion Notice, SEND, VIA EMAIL, FACSIMILE OR OVERNIGHT COURIER, A
CONFIRMATION OF RECEIPT OF SUCH CONVERSION NOTICE TO SUCH HOLDER INDICATING THAT
THE COMPANY WILL PROCESS SUCH CONVERSION NOTICE in accordance with the terms
herein. Within two (2) Business Days after the date of the Conversion
Confirmation, the Company shall have issued and electronically transferred the
shares to the Broker indicated in the Conversion Notice; should the Company be
unable to transfer the shares electronically, they shall, within two (2)
Business Days after the date of the Conversion Confirmation, have surrendered to
FedEx for delivery the next day to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder, for the number of
shares of Common Stock to which the Holder shall be entitled.”

 

Signature:

 

    James A. Briscoe   CEO   Liberty Star Uranium & Metals Corp.  

 

 

 

 